

115 HR 3587 IH: Battling Russian Intelligence Baiting Efforts Act of 2017
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3587IN THE HOUSE OF REPRESENTATIVESJuly 28, 2017Mr. Gomez introduced the following bill; which was referred to the Permanent Select Committee on IntelligenceA BILLTo provide for the collection and assessment of intelligence regarding the efforts of foreign
			 powers to gain influence through the financial interests of the President
			 and close family members and associates of the President.
	
 1.Short titleThis Act may be cited as the Battling Russian Intelligence Baiting Efforts Act of 2017 or the BRIBE Act of 2017. 2.Collection and assessment of intelligence regarding the efforts of foreign powers to gain influence through the financial interests of the President and close family members and associates of the President (a)FindingsCongress makes the following findings:
 (1)Article I, section 9, clause 8 of the United States Constitution (commonly known as the Emoluments Clause) prohibits acceptance of gifts by the President from a foreign state. (2)The purpose of the emoluments clause is to prevent foreign corruption of the workings of the United States Government.
 (3)Pursuant to a 2009 opinion by the Office of Legal Counsel, corporations owned or controlled by a foreign government are presumptively foreign states under the Emoluments Clause.
 (4)President Donald J. Trump maintains a business network, the Trump Organization, that has financial interests around the world and negotiates and concludes transactions with foreign states and entities that are extensions of foreign states.
 (5)The Office of Government Ethics has expressed concerns regarding ongoing conflicts of interest between President Trump and his business concerns and intermingling of the Trump Organization and the work of Government. Examples of potential Trump conflicts include the following:
 (A)President Trump received long sought trademarks for the Trump Organization by the Chinese government the day after reversing his position on the one-China policy.
 (B)Saudi Arabia, as the Wall Street Journal recently reported, spent $270,000 at the Trump Hotel in Washington, DC, as part of a lobbying effort to roll back legislation that allows family members of 9/11 attack victims to sue the Saudi government.
 (C)During the transition, Jared Kushner, the President’s son-in-law and White House senior adviser, met with Sergey N. Gorkov, chief of Vnesheconombank (VEB), in what the White House described as part of routine diplomatic encounters. Gorkov’s bank has been used as a frequent cover for Russian intelligence service operatives, and Gorkov indicated that he met with Kushner in Kushner’s capacity as the chief executive of Kushner Companies.
 (D)In February, in its first major real estate transaction after Trump’s inauguration, the Trump Organization sold a $15,800,000 penthouse apartment in Trump Tower to Chinese-American business executive Xiao Yan Chen, who has been directly linked to a front group for Chinese military intelligence through the misleadingly innocuous-sounding China Arts Foundation.
 (b)Sense of CongressIt is the sense of Congress that— (1)President Trump’s foreign interests and his unwillingness to divest his holdings creates a possibility of foreign corruption, exactly the purpose of the emoluments clause;
 (2)foreign governments appear to be calculating that directing money and favorable treatment toward projects, properties, and interests affiliated with President Trump and Jared Kushner is an easy way to secure foreign policy gains; and
 (3)President Trump’s foreign entanglements, to the extent they enhance possibility of foreign corruption, constitute a national security challenge to the United States.
				(c)Collection and assessment of intelligence regarding foreign powers influence relating to financial
			 interests of covered persons
 (1)In generalPursuant to title V of the National Security Act of 1947, the intelligence community is authorized to collect and, as appropriate, disseminate intelligence regarding efforts by a foreign power to influence, or to take any actions as a result of, a financial interest of a covered person. Such actions include, but are not limited to, the following:
 (A)Granting favorable treatment to a covered business or organization as a means to curry favor with the administration.
 (B)Granting of trademarks or other benefits to members of the President’s family. (C)Giving a covered business or organization favorable regulatory or other preferential treatment.
 (D)Renting or buying properties owned or operated by a covered business or organization. (E)Investing in concerns operated by a covered business or organization.
 (F)Lending money to or otherwise facilitating financial transactions on behalf of a covered business or organization.
 (2)Intelligence assessmentsNot later than 30 days after receipt of intelligence, the Director of National Intelligence shall assess whether a foreign power is attempting to influence, or to take any actions as a result of, a financial interest of a covered person.
				(3)Congressional notification requirements
 (A)Notification of intelligence assessmentsNot later than 10 days after making an assessment under paragraph (2), the Director of National Intelligence shall submit to the congressional intelligence committees a report on the assessment made, including the specific intelligence upon which the assessment is based.
 (B)Notice of previously collected intelligenceThe Director of National Intelligence shall make available to the congressional intelligence committees any intelligence obtained during the period beginning on January 19, 2017, and ending on the date of the enactment of this Act, indicating that a foreign power or foreign interest provided to a covered business or organization favorable regulatory or other preferential treatment or provided an emolument as a means to curry favor.
 (4)Deadline for implementing guidelinesNot later than 30 days after the date of the enactment of this Act, the Director of National Intelligence shall issue guidelines to the intelligence community regarding the collection of intelligence described in this subsection.
 (5)DefinitionsIn this subsection: (A)The term covered person means—
 (i)the President; (ii)the Vice President;
 (iii)a child of the President or Vice President; or (iv)a close relative of the President or Vice President, including an in-law.
 (B)The term covered business or organization means— (i)the Trump Organization; or
 (ii)an organization or business controlled by or associated (including known shell companies) with a covered person, any member of the President’s family, or any close associate of the President.
 (C)The term financial interest means a financial interest of the President, the Vice President, the spouse of the President or Vice President, or a minor child of the President or Vice President, as applicable, that—
 (i)would constitute a financial interest described in subsection (a) of section 208 of title 18, United States Code—
 (I)if— (aa)for purposes of such section 208, the terms officer and employee included the President and the Vice President; and
 (bb)the President or Vice President, as applicable, participated as described in subsection (a) of such section 208 in relation to such financial interest; and
 (II)determined without regard to any exception under subsection (b) of such section 208; or (ii)may constitute a present, emolument, office, or title, of any kind whatever, from any king, prince, or foreign state (including from an entity owned or controlled by a foreign government), within the meaning of article I, section 9 of the Constitution of the United States.
 (D)The term intelligence community has the meaning given such term in section 3(4) of the National Security Act of 1947 ( 50 U.S.C. 3003).
					